United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 19-3106
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Cornelius Anderson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                              Submitted: May 27, 2020
                                Filed: June 4, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      The district court 1 gave Cornelius Anderson a 60-month prison sentence for
conspiring to sell stolen firearms. See 18 U.S.C. §§ 371, 922(j). In an Anders brief,

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
Anderson’s counsel seeks permission to withdraw and challenges a sentence
enhancement for trafficking firearms and the lack of a reduction for acceptance of
responsibility. See Anders v. California, 386 U.S. 738 (1967).

       There is adequate support in the record for the firearms-trafficking
enhancement. See United States v. Willett, 623 F.3d 546, 548–49 (8th Cir. 2010)
(discussing the standard of review); see also U.S.S.G. § 2K2.1(b)(5). Anderson’s
plea stipulations and other evidence established that he personally facilitated the sale
of at least two stolen firearms. See Willett, 623 F.3d at 549. The district court also
had reason to deny an acceptance-of-responsibility reduction, because Anderson
later attempted to deny at sentencing what he had already admitted in his plea
agreement. See United States v. Davis, 875 F.3d 869, 875 (8th Cir. 2017) (affirming
the denial of a reduction because the defendant had “denied much of the conduct
relevant to her convictions”).

      Finally, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and conclude that there are no other non-frivolous issues for
appeal. Accordingly, we affirm the judgment and grant counsel permission to
withdraw.
                      ______________________________




                                         -2-